Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 6-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2007/0026647; hereinafter Chang, see IDS dated 02/19/2021) in view of Bergstrom et al. (US 6,878,909; hereinafter Bergstrom).
Regarding claim 1, Chang, in fig. 3, discloses the method for forming a crystalline semiconductor film, the method comprising: applying a first semiconductor thin film 20 onto a supporting electrically conductive substrate 10; controllably energizing a high-freqency device 50 positioned near the electrically conductive substrate 10, the energizing resulting in a magnetic flux; inducing a current in the electrically conductive substrate 10 thereby heating the substrate 0021]) and; conduction of heat from the substrate 10 to the semiconductor film 20 to change a property of the semiconductor film 20 (the amorphous silicon thin film is annealed to become a polycrystalline fifm).
	Chang fails to disclose the heat is generated by the coil.
However, Bergstrom discloses the coil 170 is used to apply the inductive heat (fig. 3). It would have been obvious to those having ordinary skill in the art at the time of invention to generate the heat by using the coil because the induction heating allows for localized temperature control of a specific region of a material. Thus, not only does induction heating potentially conserve energy but it also allows protection of temperature-sensitive components.

Regarding claim 2, Bergstrom discloses further comprising positioning the substrate in a vacuum chamber 174 (fig. 3 & col. 4, lines 26-28).  
Regarding claim 6, Bergstrom discloses wherein energizing the coil comprises controlling the frequency of a current provided to the coil (fig. 3 & col. 4, lines 40-42).  
Regarding claims 7-8 and 19, although the thickness and the heating temperature of the substrate; and the thickness of the semiconductor film are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result 
Regarding claim 9, Chang discloses wherein the substrate is a stainless steel foil ([0024]).
Regarding claim 10, Chang discloses wherein the semiconductor is formed of Si ([0019]).  

Regarding claim 11, Bergstrom discloses wherein the applying the semiconductor film comprises depositing in such a way as to form a triangular or necking starting point to control primary nucleation (col. 1, line 65 through col. 2, line 7).  
Regarding claim 14, Bergstrom discloses further comprising scanning the energized coil along the substrate to provide zone heating from one end of the substrate to the other (fig. 3).  
Regarding claim 15, Bergstrom discloses further comprising scanning the substrate above or below the fixed energized coil as to provide zone heating from one end of the substrate to the other (fig. 3).  
Regarding claim 16, Chang discloses further comprising annealing the substrate after the changing the property ([0021]).
Regarding claim 17, Bergstrom discloses wherein motion of the energized coil relative to the substrate causes zone heating such that zone refining of the semiconductor film occurs (col. 12, lines 16-17).
Regarding claim 18, Chang discloses wherein the changing the property comprises increasing a crystallization of the semiconductor film ([0021]).

Regarding claim 20, Chang, in fig. 3, discloses the method for forming a crystalline semiconductor film, the method comprising: applying a first semiconductor thin film 20 onto a mechanically supporting substrate 10; controllably energizing a high-freqency device 50 positioned near an electrically conductive susceptor 10, the energizing act resulting in a magnetic flux; inducing a current in an electrically conductive susceptor 10 thereby heating the susceptor via joule heating ([0021]) and; conduction of that heat to the mechanically supporting substrate of which the susceptor is in physical contact with; conduction of the substrate 10 heat to the semiconductor film 20 to change a property of the semiconductor film (the amorphous silicon thin film is annealed to become a polycrystalline fifm).
Chang fails to disclose the heat is generated by the coil.
However, Bergstrom discloses the coil 170 is used to apply the inductive heat (fig. 3). It would have been obvious to those having ordinary skill in the art at the time of invention to generate the heat by using the coil because the induction heating allows for localized temperature control of a specific region of a material. Thus, not only does induction heating potentially conserve energy but it also allows protection of temperature-sensitive components.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0026647) in view of Bergstrom (US 6,878,909); and further in view of Tsao et al. (US 2004/0157382; hereinafter Tsao).
Chang discloses the thin film is used in LCD structure ([0004]) but fails to disclose applying a diffusion barrier between the substrate and the semiconductor film.
However, Tsao discloses a diffusion barrier 2/3 is formed between the substrate 1 and the semiconductor film 4 (fig. 1). It would have been obvious to those having ordinary skill in the art . 

3.	Claims 3, 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0026647) in view of Bergstrom (US 6,878,909); and further in view of Hawana et al. (US 2011/0095331; hereinafter Hawana).
Regarding claim 5, Chang discloses the thin film is used in LED structure ([0004]) but fails to disclose applying a thermal expansion matching layer between the substrate and the semiconductor film.
However, Hawana discloses a thermal expansion matching layer is formed between the substrate and the semiconductor film ([0085]). It would have been obvious to one of ordinary skill in the art to form a thermal expansion matching layer as taught by Hawana in order to improve the quality of the semiconductor film.
Regarding claim 3, Hawana discloses further comprising applying a buffer layer between the substrate and the semiconductor film ([0085]). 
Regarding claim 12, Hawana discloses further comprising adding a seed crystal 12 to the substrate 11 that makes physical contact with the starting point of the semiconductor film 14 (fig. 3).
Regarding claim 13, Hawana discloses further comprising depositing an encapsulation layer 35 atop the semiconductor film 14 (fig. 3).


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818